Exhibit 2.1 EQUITY PURCHASE AGREEMENT Dated as of October 3, 2007 between MAYFAIR RETIREMENT INVESTORS, LLC, a Tennessee limited liability company, and MAYFAIR MEDICAL INVESTORS, LLC, a Tennessee limited liability company (the Purchaser) and CONSOLIDATED RESOURCES HEALTH CARE FUND II, a Georgia limited partnership (the Seller) TABLE OF CONTENTS Page ARTICLE I PURCHASE AND SALE 1 Section 1.1 Mayfair Village Interests 1 Section 1.2 Mayfair Nursing Care Interests 1 ARTICLE II PURCHASE PRICE 1 Section 2.1 Purchase Price for Mayfair Village Interests 1 Section 2.2 Purchase Price for Mayfair Nursing Care Interests2 Section 2.3 Payment of Purchase Price 2 Section 2.4 Working Capital Adjustment 2 ARTICLE III REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANIES 4 Section 3.1 Organization, Standing and Corporate Power 4 Section 3.2 Capitalization 5 Section 3.3 Authority; Noncontravention 5 Section 3.4 Governmental Approvals 5 Section 3.5 Financial Statements; Undisclosed Liabilities 5 Section 3.6 Absence of Certain Changes 6 Section 3.7 Legal Proceedings 6 Section 3.8 Compliance With Laws; Permits 6 Section 3.9 Tax Matters 6 Section 3.10 Employee Benefits and Labor Matters 7 Section 3.11 Environmental Matters 8 Section 3.12 Properties 8 Section 3.13 Insurance 9 Section 3.14 Intellectual Property 9 Section 3.15 Contracts 10 Section 3.16 Health Care Regulatory Matters 10 Section 3.17 Brokers and Other Advisors 11 ARTICLE IV REPRESENTATIONS AND WARRANTIES REGARDING THE PURCHASER 11 Section 4.1 Organization; Standing 11 Section 4.2 Authority; Noncontravention 11 -i- TABLE OF CONTENTS (continued) Page Section 4.3 Governmental Approvals 12 Section 4.4 Capital Resources 12 Section 4.5 Brokers and Other Advisors 12 Section 4.6 Investigation; Acknowledgement; No Additional Representations 12 ARTICLE V VADDITIONAL COVENANTS AND AGREEMENTS 13 Section 5.1 Conduct of Business 13 Section 5.2 No Solicitation 14 Section 5.3 Reasonable Best Efforts 14 Section 5.4 Public Announcements 16 Section 5.5 Access to Information; Confidentiality 16 Section 5.6 Indemnification and Insurance 16 Section 5.7 Fees and Expenses 17 Section 5.8 Employee Matters 17 Section 5.9 Obligations Arising Under the WARN Act or Similar State Laws 18 Section 5.10 Work Force Retention 18 ARTICLE VI CONDITIONS PRECEDENT 18 Section 6.1 Conditions to Each Party’s Obligation to Effect the Transactions 18 Section 6.2 Conditions to Obligations of the Purchaser 19 Section 6.3 Conditions to Obligations of Fund II 19 ARTICLE VII CLOSING 20 Section 7.1 Closing 20 Section 7.2 Closing Deliveries of Fund II 20 Section 7.3 Purchaser Closing Deliveries 21 ARTICLE VIII TERMINATION 21 Section 8.1 Termination 21 Section 8.2 Effect of Termination 22 ARTICLE IX INDEMNIFICATION 22 Section 9.1 Agreement of Fund II to Indemnify 22 -ii- TABLE OF CONTENTS (continued) Page Section 9.2 Procedures for Indemnification 22 Section 9.3 Defense of Third Party Claims 23 Section 9.4 Settlement of Third Party Claims 24 Section 9.5 Duration 24 Section 9.6 Limitations 24 Section 9.7 Adjustment to Purchase Price 25 ARTICLE X MISCELLANEOUS 25 Section 10.1 Survival of Representations, Warranties, Covenants and Agreements 25 Section 10.2 Amendment or Supplement 25 Section 10.3 Extension of Time, Waiver, Etc 25 Section 10.4 Assignment 25 Section 10.5 Counterparts; Facsimile 25 Section 10.6 Entire Agreement; No Third-Party Beneficiaries 26 Section 10.7 Dispute Resolution. 26 Section 10.8 Governing Law 27 Section 10.9 Notices 27 Section 10.10 Severability 28 Section 10.11 Definitions 28 Section 10.12 Interpretation 28 -iii- EQUITY PURCHASE AGREEMENT This EQUITY PURCHASE AGREEMENT, dated as of October 3, 2007, is by and among Mayfair Retirement Investors, LLC, a Tennessee limited liability company (“MRI”), and Mayfair Medical Investors, LLC, a Tennessee limited liability company (“MMI”)(collectively, MRI and MMI are sometimes referred to herein as the “Purchaser”) and Consolidated Resources Health Care Fund II, a Georgia limited partnership (“Fund II”).Certain capitalized and other terms used in this Agreement shall have the meanings set forth in Section 10.11. WHEREAS, Fund II owns a 99.5% general partnership interest in each of: (i) Consolidated Resources Health Care Fund II – Mayfair Village, Ltd., a Georgia limited partnership (“Mayfair Village”); and (ii) Consolidated Resources Health Care Fund II – Mayfair Nursing Care Center, Ltd., a Georgia limited partnership (“Mayfair Nursing Care”); WHEREAS, upon and subject to the terms and conditions set forth herein, the Purchaser shall purchase all of the issued and outstanding general partnership interests of Mayfair Village and Mayfair Nursing Care owned beneficially and of record by Fund II; and NOW, THEREFORE, in consideration of the representations, warranties, covenants and agreements contained in this Agreement, and intending to be legally bound hereby, the parties hereby agree as follows: ARTICLE I PURCHASE AND SALE Section 1.1Mayfair Village Interests.Subject to the terms and conditions hereof, at the Closing, Fund II shall sell, assign, transfer and deliver to MRI, and MRI shall purchase and acquire from Fund II, all right, title and interest of Fund II in and to the issued and outstanding general partnership interests of Mayfair Village (the “Mayfair Village Interests”), free and clear of all Liens. Section 1.2Mayfair Nursing Care Interests.Subject to the terms and conditions hereof, at the Closing, Fund II shall sell, assign, transfer and deliver to MMI, and MMI shall purchase and acquire from Fund II, all right, title and interest of Fund II in and to the issued and outstanding general partnership interests of Mayfair Nursing Care (the “Mayfair Nursing Care Interests”), free and clear of all Liens. ARTICLE II PURCHASE PRICE Section 2.1
